Title: Notes on Debates, 11 April 1783
From: Madison, James
To: 


Friday. Apl. 11.
This day was spent on discussing the Proclamation which passed. Mr. Wilson proposed an abreviation of it which was disagreed to. The difficultys attending it were that 1st. the Agreemt of our Ministers with Fitzherbert that the Epochs with Spain as well as France sd. be applied to U S. to be computed from the ratifications which happened at different times, the former on the 3d. the latter the 9th. of Feby. 2d. the circumstance of the Epochs having passed at wch the Cessation of hostilities was to be enjoined. The impatience of Congs. did not admit of proper attention to these & some other points of the Proclamation; particularly the authoritative stile of enjoining an observance on the U.S. the Govrs. &c. It was agst. these absurdities & improprities that the solitary no of Mr. Mercer was pointed. See the Journal.
